Citation Nr: 9910520	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-26 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for carcinoma of the larynx 
and tonsillar fossa (claimed as throat cancer).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1967 to March 1969, 
including service in Vietnam.

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 1995 and later RO decisions that denied service 
connection for carcinoma of the larynx and tonsillar fossa 
(claimed as cancer of the throat).  The Board remanded the 
case to the RO in July 1997, and the case was returned to the 
Board in 1999.

A July 1998 RO rating decision denied the veteran's claim for 
benefits under 38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) 
for disability of the larynx.  The veteran has been informed 
of his appellate rights, and has not yet filed a notice of 
disagreement.  This matter will not be addressed by the 
Board.


FINDINGS OF FACT


1.  The veteran has not submitted competent (medical) 
evidence showing the presence of carcinoma of the larynx.

2.  The veteran has not submitted competent (medical) 
evidence linking the carcinoma of the tonsillar fossa, first 
found many years after service, to an incident of service, 
including exposure to agent orange.


CONCLUSION OF LAW

The claims for service connection for carcinoma of the larynx 
and tonsillar fossa are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  "The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.307(a)(6) (1998) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) (1998) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma; respiratory cancers (cancers of the 
lung, bronchus, larynx or trachea); and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e) (1998).  The diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne, PCT, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year, and respiratory cancers within 30 years, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The 1967-1969 service medical records are negative for cancer 
of the larynx or tonsillar fossa.  The post-service medical 
records do not demonstrate the presence of squamous cell 
carcinoma of the left tonsillar fossa with metastases to the 
neck until 1994.  The medical records do not link the 
veteran's squamous cell carcinoma of the tonsillar fossa to 
an incident of service, including exposure to agent orange. 
Cancer of the larynx was not found at a VA medical 
examination in September 1998 and the veteran agreed that he 
did not have this disorder.  The assessment was squamous cell 
carcinoma of the left tonsillar fossa with extension to the 
right neck, status post resection to the left neck with 
postoperative radiation, bilaterally.  The examiner noted 
that carcinoma of the tonsillar fossa is unrelated to 
carcinoma of the larynx.  

A claim for service connection for a disability is not well 
grounded where there is no evidence of the claimed disorder 
or where there is not medical evidence linking the claimed 
disability to an incident of service.  Caluza, 7 Vet. App. 
498.

The veteran testified at hearings, including before the 
undersigned in June 1997, to the effect that he had carcinoma 
of the larynx and tonsillar fossa that were due to exposure 
to agent orange in Vietnam.  He testified that his cancer of 
the throat had been related to exposure to agent orange in 
Vietnam by a Dr. Wong at the VA medical facility where he 
received treatment.  His VA medical records for treatment for 
cancer in the 1990's were obtained and these records do not 
contain any opinion from a Dr. Wong.  There are reports from 
a Dr. Huang, but this physician does not link the veteran's 
cancer to exposure to agent orange in Vietnam.  The veteran's 
lay statements as to the presence of cancer of the larynx and 
as to the medical causation of the cancer of the tonsillar 
fossa are not sufficient to show the presence of a medical 
condition or to support a claim for service connection of a 
disability based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

While the evidence indicates that the veteran had Vietnam 
Service, and he is presumed to have been exposed to agent 
orange under the provisions of VA's ADJUDICATION PROCEDURE MANUAL 
M21-1, pt. VI, par. 7.20, the medical records do not 
demonstrate a disease specific to exposure to agent orange 
listed in 38 C.F.R. § 3.309(e).  There is no competent 
(medical) evidence showing the presence of carcinoma of the 
larynx and there is no competent (medical) evidence linking 
the carcinoma of the tonsillar fossa, first found many years 
after service, to an incident of service, including exposure 
to agent orange.  Hence, the veteran's claims for service 
connection for carcinoma of the larynx and tonsillar fossa 
are not plausible, and they are denied as not well grounded.  
Darby v. Brown, 10 Vet. App. 243 (1997).

Even if the cancer of the tonsillar fossa had spread or 
metastasized to the larynx, the presumption provided for 
cancer of the larynx under 38 C.F.R. § 3.309(e) would be to 
no avail, since causation by the primary cancer-the cancer 
not associated with herbicide exposure-rebuts, as a matter 
of law, the presumption of service incurrence.  VAOPGCPREC 
18-97.

The Board notes that the RO denied the claims for service 
connection for carcinoma of the larynx and tonsillar fossa on 
the merits and finds no prejudice to the veteran in appellate 
denial of the claims as not well grounded.  Edenfield v. 
Brown, 8 Vet. App. 384 (1995).



ORDER

The claims for service connection for carcinoma of the larynx 
and tonsillar fossa are denied as not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals



 


